DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer readable medium storing machine” is recited, however, a “computer readable medium storing machine” according to applicant’s specification paragraph [0046] can possibly be either a transitory medium or a non-transitory medium. It is not clear as to which one of the two media these claims are referring to; therefore there is a reasonable speculation as to this “computer readable medium storing machine” being a transitory medium. Examiner suggests amending claim 15 to "A non-transitory computer readable medium storing machine...".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6, 8, 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 2005/0068581) in view of Wilson et al. (US 2014/0232816).
(1) regarding claim 8:
Hull ‘581 discloses a printer device comprising: 
a microphone (paragraph [0025], where the printer includes a microphone); 
an audio digitizer (paragraph [0028], media content interface can include an analog to digital converter to transform voice signals from a microphone to a digital format); 
a non-transitory computer-readable storage medium storing instructions (paragraph [0026]); and 
a processing unit configured to access the non-transitory computer-readable storage medium and execute the instructions to perform operations (paragraph [0034], where the control unit is communicatively connected to the storage containing software portions to operate the printer), the operations comprising: 
receiving, via the microphone (paragraph [0025]), an audible input comprising a voice command based on a tag of an indexed document (paragraph [0051, where a voice command is received); 
digitizing, via the audio digitizer, the voice command (paragraph [0028], where the voice commands are transformed into a digital format); 

Hull ‘581 discloses all the subject matter as described above except retrieving a supplemental document based on the digitized voice command; 
However, Wilson ‘816 teaches retrieving a supplemental document based on the digitized voice command (paragraph [0103], where a document is retrieved using a voice command); 
Having a system of Wilson ‘816 reference and then given the well-established teaching of Hull ‘581 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hull ‘581 to include the limitations as taught by Wilson ‘816 because the environment can then allow any participant of the tele-immersive session to manipulate the document in any manner (paragraph [0103]), thus increasing the user-friendliness of the system.

(2) regarding claim 10:
Wilson ‘816 further discloses an initiating button (paragraph [0052], where the user can choose to print a document by pushing a button on the printer), wherein the operations further comprise: 
receiving an indication of the initiating button being pressed (paragraph [0052], where the user can choose to print a document by pushing a button on the printer); and 
printing the indexed document (paragraph [0038] and [0052], where the document is printed).


Wilson ‘816 further discloses wherein retrieving the supplemental document based on the digitized voice command comprises: 
identifying the supplemental document by communicating with a database comprising a plurality of document associations between a plurality of voice commands and a plurality of documents (paragraph [0048]-[0049], and [0051], where documents are searched based on user input which can be voice commands); and 
searching for a document association corresponding to the digitized voice command (paragraph [0048]-[0049] and [0051], where documents are searched based on user input which can be voice commands).

(4) regarding claim 13:
Wilson ‘816 further discloses generating the tag of the indexed document by combining a unique succession of predefined words, wherein the tag is arbitrarily generated (paragraph [0051]-[0052], [0059], [0063]-[0064], where the tags for the indexed documents are being generated by using unique combination of words).

(5) regarding claims 1 and 15:
The limitations are similar to those treated in claim 8 and are met by the same references as discussed above.

(6) regarding claim 3:


(7) regarding claim 4:
The limitations are similar to those treated in claim 11 and are met by the same references as discussed above.

(8) regarding claim 6:
The limitations are similar to those treated in claim 13 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 2, 5, 7, 9, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 2 and 9 disclose the unique and distinct limitations of “a speaker, wherein retrieving the supplemental document comprises retrieving a plurality of supplemental documents, and wherein the operations further comprise: 
communicating, via the speaker, an audible message representative of an instruction to select one of the plurality of supplemental documents; and WO 2019/212459PCT/US2018/030105 18 
receiving, via the microphone, an audible input comprising a selection voice command representative of an instruction to print a selected one of the plurality of supplemental documents”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claims 5 and 12 disclose the unique and distinct limitations of “receiving at least one of a user-defined voice command and a user-defined document association and storing the at least one of the user-defined voice command and the user-defined document association in the database”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
C. Claims 7 and 14 disclose the unique and distinct limitations of “generating the indexed document by splitting the indexed document into a plurality of sections and associating a voice command with each of the plurality of sections, thereby enabling printing of content related to the respective plurality of sections”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675